Citation Nr: 1233790	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a skin disorder, to include impetigo of the face and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was then transferred to the Denver, Colorado RO.

In April 2009, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ), sitting at the RO.  Due to the departure of the April 2009 VLJ from the Board, the Veteran was provided another hearing before the undersigned VLJ, which occurred via video-conference in April 2012.  38 U.S.C. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  Transcripts of these hearings are associated with the claims file.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right knee disorder did not have its onset during service or within one year of the Veteran's discharge from service and is not the result of disease or injury incurred during the Veteran's military service.




CONCLUSION OF LAW

A right knee disorder was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in September 2009 and September 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the September 2009 remand was to obtain outstanding relevant records from the Social Security Administration (SSA) and VA and private treatment facilities.  A review of the post-remand record shows that records related to the Veteran's application for SSA disability benefits and up-to-date VA treatment records were added to the claims file.  The private treatment provider responded that no records for the Veteran were available.  The September 2011 remand was issued to allow for scheduling of a hearing before a Veterans Law Judge, which occurred in April 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the September 2009 and September 2011 remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in August 2004, prior to the initial unfavorable AOJ decision issued in August 2005.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  With regard to the notice requirements dictated in Dingess/Hartman, the Veteran did not receive a letter informing him about disability ratings and effective dates, but the Board finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, SSA disability records, VA medical records, and the reports of February 2005, March 2005, and August 2008 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Board observes that treatment records from Kaiser Permanente were indicated to be not available by the provider and that a request for VA treatment records from the Denver VA medical center dated from September 1976 to January 1992 yielded a response that there were no archived records.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and examined the Veteran.  Neither the February 2004 nor March 2005 VA examiner indicated review of the complete claims file or offered an opinion as to etiology.  However, the August 2008 VA examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, and provided an opinion that was based on all of the indicated evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion.

The Board notes that the VA examiner stated that the in-service injury occurred in 1976, which is the year the Veteran cited.  Service treatment records show that the injury occurred in May 1975.  Nevertheless, the Board finds that this discrepancy does not suggest inadequacy on the part of the VA examination.  Specifically, the examiner cites other documents from the Veteran's service treatment records in the report, which reflects that a review of the service treatment records occurred in detail.  Consequently, the Board finds that the error in the date for the injury does not render the examination inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he has a right knee disorder that is a result of an injury he sustained in service.  Thus, he contends that he is entitled to service connection for a right knee disorder.

Initially, the Board observes that VA treatment records and VA examination reports reflect diagnoses pertinent to the claim.  The March 2005 VA examiner diagnosed chronic synovitis plus symptomatic patellar chondromalacia.  The August 2008 VA examination report states that the Veteran has right knee osteoarthritis and meniscal degeneration.  Therefore, the Veteran has a current diagnosis associated with this claim.  

Service treatment records show that the Veteran sought treatment for an injury to his right knee in May 1975 when he hit it on a tank hatch that popped up.  The assessment was that the knee was sore from injury due to contact, and the Veteran was advised to return in two weeks if he had further trouble.  September 1975 X-rays showed no abnormalities.  At his July 1976 separation examination, he reported having a trick or locked knee, but the clinical evaluation at that time was normal.  Thus, the claim rests on whether there is an association between a post-service right knee diagnosis and the in-service injury.

The Board first notes that, although the Veteran has a diagnosis of degenerative joint disease in the right knee, such changes were not present within one year of discharge in August 1976.  In fact, March 2005 VA examination indicated that associated X-rays supported a diagnosis of chronic synovitis plus symptomatic patellar chondromalacia, but did not diagnosis arthritis.  Therefore, service connection on a presumptive basis is not warranted.  

Additionally, there is no competent evidence establishing service connection on a direct basis.  The Board notes that the Veteran has reported using a brace on his right knee since the injury in service.  Additionally, he has stated upon examination and at his hearings that he participated in several 10K marathons in the Denver area in the early 1990s, but stopped due to knee pain.  The August 2008 VA examiner also documented that he had biked until the year prior when he stopped due to loss of power on hills due to his right knee.  As discussed above, neither the February 2004 nor March 2005 VA examiners offered opinions as to the etiology of the Veteran's right knee disorder.  The August 2008 VA examiner opined that it is less likely as not that the Veteran's synovitis patellar chondromalacia and degenerative joint disease are causally related to the incident noted in service treatment records.  

The report reflects that in forming this opinion, the examiner reviewed the claims file and considered the Veteran's reports of his in-service injury and subsequent symptomatology, including his use of a knee brace since the in-service incident.  The basis for this opinion was the lack of intervening records and the fact that the Veteran's knee was working sufficiently well in the 1990s for him to be running.      

No other competent opinions are of record.  The Veteran has emphasized that he ceased running due to his right knee symptoms, indicating that the symptoms were due to his in-service injury, as opposed to another cause, e.g., age, the running itself.  However, there is no competent opinion that supports that assessment.  While the Veteran is competent to speak to symptoms he experiences, he is not competent to offer an opinion as to the etiology of those symptoms in this case because whether the current disabilities of right knee degenerative joint disease and chronic synovitis plus symptomatic patellar chondromalacia had their origin in service is not a question capable of lay observation but is a medical matter which requires medical evidence for its resolution.  Barr, 21 Vet. App. at 309; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

None of the treatment records associated with the claims file presents a competent medical opinion relating the Veteran's current right knee disorder to his military service.  As the evidence does not establish a nexus between the in-service injury and the currently diagnosed post-service disorders, the requirements for service connection for a right knee disorder are not met.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  Therefore, his claim must be denied.


ORDER

Service connection for a right knee disorder is denied. 



REMAND

Reasons for remand: to obtain additional VA treatment records and to schedule a VA examination

At his April 2012 hearing, the Veteran reported treatment for his skin disorder at a VA facility nine months prior to the hearing.  The most recent VA treatment record is dated in January 2011.  The Veteran seeks treatment within the Denver VA medical center (VAMC).  Thus, all VA treatment records from the Denver VAMC dated from January 2011 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board observes that the only VA examination for the Veteran's skin disorder was performed in February 2005.  No opinion was offered by the examiner as to the etiology of the Veteran's currently diagnosed skin disorder.  Moreover, VA treatment records dated after that examination reflect dermatological treatment.  Accordingly, the Board finds the February 2005 VA examination inadequate.  Barr, 21 Vet.  App. at 312.  Therefore, the Veteran must be scheduled for another VA skin examination to assess the nature and etiology of the Veteran's claimed skin disorder.

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Denver VAMC dated from January 2011 to the present.  All requests and responses, positive and negative, should be associated with the claims file. 
 
2. Schedule the Veteran for a VA dermatological examination in order to ascertain the existence and etiology of his claimed skin disorder.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Determine the appropriate diagnosis for the Veteran's claimed skin disorder.  The examiner is advised that a current diagnosis may be based on contemporaneous observations at the examination, but that any symptoms or diagnosis within the appeal period, that is, since the Veteran filed his claim in July 2004, may support or constitute a current diagnosis, even if the Veteran's skin symptoms are absent at the examination.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

b. Opine as to whether it is at least as likely as not that the Veteran's current skin disorder is causally or etiologically related to his skin disorder in military service, or is otherwise related to such service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


